Citation Nr: 1444724	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to October 1969, including service in the Republic of Vietnam from July 1967 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia certified this case to the Board on appeal.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  All documents in the Veteran's Virtual VA file are duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to attempt to obtain potentially outstanding medical treatment records.  The Veteran submitted a September 2008 private medical statement; the statement does not include any supporting treatment records.  Additionally, the Veteran filed statements in January 2008 and December 2008 referencing medications for his service-connected PTSD; these included aripiprazole and ziprasidone.  The Dublin VA Medical Center treatment records show prescriptions for citalopram, clonazepam, and temazepam; but not aripiprazole or ziprasidone.  Therefore, it appears that the Veteran is receiving medications from another non-VA source; no such treatment records are associated with the claims file.  

Additionally, as the Veteran's most recent VA examination was in February 2010, on remand, the AOJ should afford the Veteran an up to date VA examination.  

Finally, as the outcome of this readjudication could affect the Veteran's entitlement to TDIU, under the schedular criteria of 38 C.F.R. § 4.16(a), these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from S.R., LMFT.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Dublin VA Medical Center (VAMC), Augusta VAMC, and Macon Community Based Outpatient Clinic for treatment since August 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the current severity of his PTSD and ascertain the effect of his service-connected PTSD on his ability to obtain gainful employment.  Access to the VBMS electronic files must be made available to the examiner for review in connection with the examination, and the examiner should state in the examination report that the electronic claims file has been reviewed.  An explanation for all opinions expressed should be provided.  

After a review of the evidence of record, the examiner must report the severity of all signs and symptoms of the service-connected PTSD, describe the impact of the disability on occupational and social functioning, and provide a GAF score.  Thereafter, the examiner should provide further comment on the occupational impairment caused solely by the Veteran's service-connected PTSD considering his education and occupational experience.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

